Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to a request for continued examination (RCE) with information disclosure statements (IDSs) field on 12/02/2020.
A notice of allowance was previously issued on 08/03/2020; claims 38-45 were canceled; and claims 29-37 and 46 were renumbered as claims 1-10 are pending. However, the applicant filed information disclosure statements (IDSs) with an RCE on 12/02/2020 after the notice of allowance was mailed on 08/03/2020. The information disclosure statements have been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claims 29, 30, 31, 32, 33, 34, 35, 36, 37, and 46 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record:
a.	Kakavand et al. (US 20180341648 A1) (“Kakavand)
b.	Yago (US 20150206106 A1) (“Yago”)

d.	Miller et al. (US 20170132621 A1) (“Miller”)
	e.	Kahn et al. (US 20070265978 A1) (“Kahn”)
	f.	BlueMatt (Contract, October 2015) (“BlueMatt”)

7.	Kakavand generally discloses a system for the secure construction and management of digital contract data and metadata. The system can enable automated contract execution with execution constraints, and automatically trigger and execute events specified in the contract. The system stores the contract data and metadata in a private repository that is accessible via a URL to entities with the necessary credentials. The system generates and submits Bitcoin transactions that contain the encrypted URL and cryptographic hash of the contract data, and store the transactions on a distributed ledger. References to these records are added to the private repository, thus establishing a mutual reference between the private repository and the records stored on the distributed ledger.

8.	Yago discloses a method for tracking the status of a contract based on monitoring the content of a public ledger, such as the Bitcoin blockchain, for the purpose of determining whether a word, a key, or other identifier is present. When the determination is positive, the other module will be notified. When the determination is negative, it will be further determined whether the contract has expired.

9.	Herbert discloses that the vendor address/bitcoin combination represents a license ownership, and that if the user has a transaction showing the bitcoin originated from a specific vendor address, the user is considered to have ownership of the software. The ownership of the software can be transferred to another user with a bitcoin transaction. The software vendor can be guaranteed that only a single user is using the software through checking the blockchain.

10.	Miller discloses a system that the contract can be paid for and renewed. The opcode logic of transaction of a blockchain can be added to the P2SH script of the transaction assigning the contract, which makes it possible to continue to pay for a contract renewal through the blockchain.

11.	Kahn discloses a secure content transfer system that includes a content server to encrypt content according to an encryption key, and to transfer the encrypted content, the encryption key, and a license to a client that supports a digital rights management technology. A license may be generated by a license sever, and the content license may be renewed. When the content license is renewed, an embedded key is determined using an applicable previous entitlement key (KE) and/or seed.

12.	BlueMate discloses that a second transaction (the contract) is created based on a first transaction of a deposit payment that the user pays for a website. The second transaction is created to spend funds in the first transaction, so that the contract has the deposit as an unspent output. As long as the contract is not expired, both entities associated with the contract cannot spend the unspent output of the contract independently. When the contract is terminated, one more transaction is created to transfer the deposit back to the user.

13.	The references Kakavand, Yago, BlueMatt, Miller, Kahn, and BlueMatt disclose as previously discussed.

14.	The references, however, do not teach at least:
	f.	storing a contract on or in a computer-based repository;
	g.	broadcasting a transaction to a blockchain, the transaction comprising:
		at least one unspent output (UTXO); and 
metadata comprising an identifier indicative of a location where the contract is stored;
h.	interpreting the contract as open or valid until the unspent output (UTXO) is spent on the blockchain; and
i.	renewing or rolling the contract on by:
generating a new key using data relating to a previous key associated with the contract;
generating a script comprising the new key, the location of the contract and a hash of the contract; and
paying an amount of currency to a transaction comprising the script.

15.	Therefore, the claims of the instant application are not obvious over Kakavand, Yago, BlueMatt, Miller, Kahn, and BlueMate for the reasons given above. See also the applicant’s argument filed on June 25, 2020 for additional reasons for allowance.

16.	Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Kakavand, Yago, BlueMatt, Miller, Kahn, and BlueMate because Kakavand is not concerned about including at least one unspent output (UTXO) in the transaction, which is used to interpret whether the contract is open or valid, or  renewing/rolling a contract by generating a new key based on the previous key as well as a script that comprises the new key, the location of the contract, and a hash of the contract, in addition to paying an amount to a transaction. 

17.	Specifically, the use of an unspent transaction output (UTXO) of a blockchain transaction, linked to the location of a repository where a contract is stored, as an indicator of the current status (open vs. terminated) of the contract, and the use of a script comprising a new key based on the previous key, the location of the contract, and a hash the contract when the contract is renewed/rolled, appear to provide inventive steps when compared with the available prior arts.

18.	Accordingly, the present invention is distinguishable over Kakavand taken alone and/or in view of Yago, BlueMatt, Miller, Kahn, and BlueMate for this reason as well.

19.	Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

20. 	Foreign prior art search was conducted; however, no relevant prior art was found.

21.	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/MAMON OBEID/Primary Examiner, Art Unit 3699